Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 29th October 2021 is acknowledged.
Claims 16-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29th October 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13, the limitation recites that “…one or more first fence frames supporting the first fence skin;” and “…one or more second fence frames supporting the first fence skin;”. It is unclear how both, first and second, fence frames support the first fence skin as the first pressure fence comprises a first fence skin and the second pressure fence skin, and a first pressure fence 
Therefore for the examination purpose, “…one or more second fence frames supporting the first fence skin;” portion of the limitation will be treated as “…one or more second fence frames supporting the second fence skin;”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross (US 2010/0301165).
Regarding claims 1 and 7, Gross ‘165 teaches (figures 1-5) an aircraft wing unit for assembly with a fuselage portion/fuselage shell component (30) of an aircraft/ an aircraft structural assembly comprising:
a fuselage portion partially defining a pressure vessel containing a passenger cabin including a cabin floor (0013, 0016); and
a wing unit attached to the fuselage portion, the wing unit comprising:

a first pressure fence (41a, 42a) attached to the first wing (F2) (Para 0032, 0044);
a second pressure fence (31a, 32a, 33a) attached to the second wing (F1) (Para 0032, 0044);
wherein:
the first wing, the first pressure fence, the second wing and the second pressure fence together define the wing unit for assembly with the fuselage portion (figure 2 shows the wing unit that attaches to the fuselage portion);
the first pressure fence is configured to interface with the fuselage portion and define a first part of a pressure vessel (as shown in the figure below) partially defined by the fuselage portion when the wing unit is assembled with the fuselage portion, the first pressure fence being attached to the fuselage portion at a first joining location (location where pressure fence attaches with the upper shell component) that is disposed vertically above the cabin floor (Para 0016, 0032);
the second pressure fence is configured to interface with the fuselage portion and define a second part of the pressure vessel (as shown in the figure below) partially defined by the fuselage portion when the wing unit is assembled with the fuselage portion, the second pressure fence being attached to the fuselage portion at a second joining location (location where pressure fence attaches with the upper shell component) that is disposed vertically above the cabin floor (Para 0016).  

    PNG
    media_image1.png
    353
    595
    media_image1.png
    Greyscale

Regarding claims 2 and 8, Gross ‘165 teaches (figures 1-5) the invention as discussed above in claims 1 and 7 respectively, wherein the first pressure fence (41a, 42a) and the second pressure fence (31a, 32a, 33a) cooperatively define a cradle for receiving part of the fuselage portion (clearly seen figure 2).
Regarding claim 5, Gross ‘165 teaches (figures 1-5) the invention as discussed above in claim 1, wherein the first pressure fence comprises one or more first fence frames (41, 42) and the second pressure fence comprises one or more second fence frames (31, 32, 33), the one or more first fence frames and the one or more second fence frames being configured to be attached to the respective fuselage frames (30) (Para 0039; first fence frame, second fence frame and fuselage frame forms the closed structure).
Regarding claim 6, Gross ‘165 teaches (figures 1-5) an aircraft comprising the aircraft wing unit as defined in claim 1.
Regarding claims 13-14, Gross ‘165 teaches (figures 1-5) an invention as discussed above in claim 7, wherein:

the first pressure fence comprises one or more first fence frames (41, 42) supporting the first fence skin (Para 0039; fence skin extends from the fence frame);
the second pressure fence comprises one or more second fence frames (31, 32, 33) supporting the second fence skin (Para 0039; fence skin extends from the fence frame);
 the one or more first fence frames and the one or more second fence frames are attached to the respective fuselage frames (30) (Para 0039; first fence frame, second fence frame and fuselage frame forms the closed structure); and
the first fence skin and second fence skin respectively overlap one or more fuselage frames (fence skins overlap fuselage frame at connection points).
Regarding claim 15, Gross ‘165 teaches (figures 1-5) the invention as described above in claim 7, wherein an upper skin portion of the wing unit defines a third part of the pressure vessel partially defined by the fuselage portion (as shown in the figure above; outermost layer of frames has skins and frame members 41 and 42 are part of first wing and frame members 31-33 are parts of second wing which forms the third part of the pressure vessel).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 3-4 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross (US 2010/0301165) in view of Rotter et al. (US 9,221,236).
Regarding claims 3 and 9, Gross ‘165 teaches (figures 1-5) an invention as discussed above in claims 1 and 7 respectively, wherein:

the first fence skin extends upwardly relative to an upper skin of the first wing (as shown in the figure above) and the second fence skin extends upwardly relative to an upper skin of the second wing (as shown in the figure above) (as clearly shown in figure 5 fences extend in upward direction away from the upper skin of wings). 
 but it is silent to the first fence skin extending in the first lateral direction and the second fence skin extending in the second lateral direction. Gross ‘165 teaches assembling wing unit and fuselage, and is silent on the structure of the fuselage which are generally cylindrical or tubular.
However, Rotter et al. ‘236 teaches (figures 1-2) a fuselage (16) of an aircraft (14) somewhat cylindrical or tubular in structure (Col. 14 Lines 60-62). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gross ‘165 to incorporate the teachings of Rotter et al. ‘236 to configure the structure of a fuselage as a cylindrical or tubular structure. One of ordinary skill in art would recognize that doing so would enhance aerodynamic property of an aircraft. So, in order to attach the fence skins of the wing unit of Gross ‘165 without disrupting the cylindrical or tubular structure of the fuselage it would have been obvious to extend fences of the wing unit in lateral direction so as to match with the cylindrical or tubular structure of the fuselage. One of ordinary skill in art would recognize that doing so would attach the wing unit to the fuselage and maintain aerodynamic properties of the aircraft by not disrupting the structure of the fuselage.

Regarding claim 10, modified Gross ‘165 teaches (figures 1-5) an invention as described above in claim 9, wherein:
an upper portion of the first fence skin is attached to the fuselage portion and an upper portion of the second fence skin is attached to the fuselage portion (first fence skin, second fence skin and fuselage portion forms a closed structure) but it is silent about an upper portion of the first fence skin attached to a first stringer of the fuselage portion and an upper portion of the second fence skin attached to a second stringer of the fuselage portion; and
the first and second stringers are disposed vertically above the cabin floor of the fuselage portion.
However, Rotter et al. ‘236 teaches (figure 2) fuselage (16) of an aircraft (14) with skin (30) stiffeners (32) which includes stringers (36) that are operatively coupled to and that extend longitudinally along the inner side of skin (30) and that are spaced circumferentially around the fuselage (16) (Col. 5 Lines 40-51). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gross ‘165 to incorporate the teachings of Rotter et al. ‘236 to configure fuselage to include stringers and attach the fence skin to stringers. One of ordinary skill in art would recognize that doing so would create a stronger bond/ connection in between fence skin and the fuselage portion.

the first pressure fence comprises one or more first fence frames (41, 42) and the second pressure fence comprises one or more second fence frames (31, 32, 33) (Para 0039);
 the one or more first fence frames and the one or more second fence frames are attached to the respective fuselage frames (30) (Para 0039); and
the one or more first fence frames and the one or more second fence frames extend vertically above the cabin floor of the fuselage portion (fences extend in upward direction away from the cabin floor).
Regarding claim 12, modified Gross ‘165 teaches (figures 1-5) the invention as described above in claim 9, wherein a portion of the upper wing skin defined by the first wing and the second wing defines a third part of the pressure vessel partially defined by the fuselage portion (as shown in the figure above; outermost layer of frames has skins and frame members 41 and 42 are part of first wing and frame members 31-33 are parts of second wing which forms the third part of the pressure vessel).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647